DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6-10 and 14-16 are pending in the application.
This action is in response to applicants' amendment dated November 23, 2021.  Claims 1, 9, 15 and 16 have been amended and claims 2-5 have been canceled.
Response to Amendment
Applicant's arguments filed November 23, 2021 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive with respect to claim 14.  The applicants’ remarks concerning claim 14 were such that “claim 14 does not include language relating to the treatment or prevention of diseases” and that the “specification includes data that the compounds are inhibitors of human mPGES-1 (see Tables 2-1 to 2-5)”.  Claim 14 is directed to a method of inhibiting mPGES-1 activity.  However, claims are read in light of the specification The Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art” In re Am. Acad. Of Sci. Tech. Ctr. 367 F.3d 1359, 1364[70 USPQ2d 1827, 1830](Fed. Cir. 2004).  The applicants’ specification indicates that the compound of the present invention or a pharmaceutically acceptable salt thereof has an mPGES-1 inhibitory action, it is useful for the prophylaxis or treatment of various diseases or symptoms which are expected to be improved by mPGES-1 inhibitory activity modulation.  The specification also states that “since mPGES-1 inhibitor increases production of other prostanoids while suppressing the 
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for reasons of record and stated above.

With regards to the provisional nonstatutory double patenting rejection as being unpatentable over claims 1, 2, 4-9, 13 and 17-19 of copending Application No. 16/396,503, labeled paragraph 2) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ stated that the Office has not used the specification to construe the scope of the claims, but instead, directly used the teachings of the species of the specification to make the rejection.  However, this is not so, the claims where analyzed for nonstatutory double patenting as one would for a 35 U.S.C. 103 as described in MPEP 1504.06.  The claims as stated in the last office action are analyzed as follows:  the

    PNG
    media_image1.png
    140
    180
    media_image1.png
    Greyscale
; R1 is (1) halogen, (chloro in claim 6 and further preferably chloro in line 2, page 37 of the specification); R2 is (10) -(CnH2n)-Rb (more preferably (10) -(CnH2n)-Rb in line 15, page 37); where n is 1 (more preferably 1 in line 26, page 37) and Rb is (k) -NRb14C(O)Rb15 where Rb14 is hydrogen (more preferably hydrogen in lines 27-28, page 37) and Rb15 is (ii) C1-8 alkyl optionally substituted haloC1-4 alkyl or C1-6 alkoxy, (iv) C3-7 cycloalkyl optionally substituted with C1-6 alkyl, halogen and halo C1-4 alkyl (more preferably C1-4 alkyl optionally substituted by 1 or 2 trifluoromethyls and C1-4 alkoxy, in lines 5-6, page 38); R4 is hydrogen (more preferably hydrogen, in line 6, page 40); R5 is (6) -ORd where Rd is (b) C3-7 cycloalkyl, (c) C1-8 alkyl, etc.; and m1 is 1, 2 or 3  (more preferably 1 or 2, in line 11, page 42).  Examples 1-155, 1-156 exhibit species that possess the 1-methylbutyl of R6.  As stated in the last office action one of ordinary skill in the art would read the claims in light of the specification and would be motivation to come to the compounds of the instant invention.
Claims 1, 6-10 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-9, 13 and 17-19 of U.S. Patent Application No. 16/396,503, for reasons of record and stated above. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 3a) in the last office action, which is hereby withdrawn. 

With regards to the 35 U.S.C. 102(a)(2) anticipation rejection or 35 U.S.C. 103 obviousness rejection, labeled paragraph 1) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive with respect to the 35 U.S.C. 103, obviousness rejection.  The applicants’ stated that none of the species fall 2, etc.  The compounds of Formula (I) of Nagamori where X is N; ring Cy is the formula 
    PNG
    media_image1.png
    140
    180
    media_image1.png
    Greyscale
; R1 is (1) halogen, (chloro in claim 6 and further preferably chloro in line 2, page 37 of the specification); R2 is (10) -(CnH2n)-Rb (more preferably (10) -(CnH2n)-Rb in line 15, page 37); where n is 1 (more preferably 1 in line 26, page 37) and Rb is (k) -NRb14C(O)Rb15 where Rb14 is hydrogen (more preferably hydrogen in lines 27-28, page 37) and Rb15 is (ii) C1-8 alkyl optionally substituted haloC1-4 alkyl or C1-6 alkoxy, (iv) C3-7 cycloalkyl optionally substituted with C1-6 alkyl, halogen and halo C1-4 alkyl (more preferably C1-4 alkyl optionally substituted by 1 or 2 trifluoromethyls and C1-4 alkoxy, in lines 5-6, page 38); R4 is hydrogen (more preferably hydrogen, in line 6, page 40); R5 is (6) -ORd where Rd is (b) C3-7 cycloalkyl, (c) C1-8 alkyl, etc.; and m1 is 1, 2 or 3  (more preferably 1 or 2, in line 11, page 42).  Examples 1-155, 1-156 exhibit species that possess the 1-methylbutyl of R6.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example 1-methylbutyl for R6 as well as other preferred possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.
Claim 1, 6-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagamori et al., WO 2015/125842, for reasons of record and stated above.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isopropyl unoprostone, latanoprost, travoprost, tafluprost, bimatoprost, timolol maleate, befunolol hydrochloride, carteolol hydrochloride, betaxolol hydrochloride, nipradilol, levobunolol hydrochloride, brimonidine tartrate, dipivefrin hydrochloride, pilocarpine hydrochloride, bunazosin hydrochloride, dorzolamide hydrochloride, brinzolamide, distigmine bromide and ripasudil hydrochloride hydrate, does not reasonably provide enablement for prostaglandin formulation, β blocker, α receptor agonist, sympathetic nerve stimulation agent, α blocker, carbonic anhydrase inhibitor, anticholinesterase agent and Rho kinase inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The amendment to the claim which includes prostaglandin formulation, β blocker, α receptor agonist, sympathetic nerve stimulation agent, α blocker, carbonic anhydrase inhibitor, anticholinesterase agent and Rho kinase inhibitor are not defined in the specification for the .




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definitions of R3, R4, R4a and R5 where there is no variable R3, R4, R4a and R5 in Formula [I-c].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624